ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	This Corrected Notice of Allowance is submitted to correct a typographical error in the listing of allowed claims in the Notice of Allowance mailed 12/16/2020.  In paragraph 4 of that office action, Applicant’s cancelled claim 9 incorrectly appeared as an allowed claim.  Paragraph 4 below now correctly lists claims 7-8 and 10-13 as the claims that properly depend from allowed independent claim 7 and the dependent claims therefrom.  The typographical error in paragraph 2 in that office action [incorrectly listing the allowed claims as 1-20] is also corrected in paragraph 2 below.
	
2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-8, and 10-19 are allowed because the prior art made of record does not teach a method and system for forming an integrated circuit, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-6, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
wherein the second connecting path is electrically connected to a first connecting portion of the first connecting path in the metal line layer, the third connecting path is 
analyzing an electromigration (EM) data of the first connecting path to determine if a third connecting portion in the metal line layer between the first connecting portion and the second connecting portion induces EM phenomenon;
modifying the first circuit for generating a second circuit when the third connecting portion induces EM phenomenon; and
generating the integrated device according to the second circuit.

4.         With respect to claim 7-8 and 10-13, the prior art made of record fails to teach the combination of steps recited in claim 7, including the following particular combination of steps as recited in claim 7, as follows:
 		wherein the first connecting path is electrically coupled to a first terminal of the second connecting path, and the third connecting path is electrically coupled to a second terminal of the second connecting path, wherein the first connecting path overlaps with the second connecting path at the first terminal of the second connecting path;
analyzing an electromigration (EM) data of the second connecting path to determine if the second connecting path induces EM phenomenon;
modifying the first circuit for generating a second circuit when the second connecting path induces EM phenomenon, comprising arranging a fourth connecting path to electrically couple to the first connecting path and the third connecting path; and generating the integrated device according to the second circuit.

5.         With respect to claim 14-19, the prior art made of record fails to teach the combination of steps recited in claim 14, including the following particular combination of steps as recited in claim 14, as follows:
wherein the first circuit cell includes a first transistor, a second transistor, and a connecting path in a metal line layer, wherein the first transistor is coupled to the second transistor through the connecting path;
an electromigration (EM) analyzing tool, arranged to analyze an EM data of the connecting path to determine if the connecting path induces EM phenomenon;
a modifying tool, arranged to modify the connecting path for generating a second circuit cell having a modified connecting path by adding a parallel path when the EM analyzing tool indicates that the connecting path induces EM phenomenon; and
a fabricating tool, arranged to generate the integrated device according to the second circuit cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .